                    Case 5:21-cv-00210-XR-RBF Document 1-1 Filed 03/02/21 Page 1 of 5


 Pro S   1   (Rev. 12/16) Complaint for a Civil Case




     RECE                I   \   E          UNITED STATES DISTRICT COURT
                                                                       for the
                                                                      District of_________


                                                              9ftDioIcAo21Q
                                                                                 CaseNo.
                                                                                                (to be filled in by the Clerk's Office)

                              Plaint IJ(s)                               )
(Write the full name ofeach plaintiff who is filing this complaint.
Ifthe names of all the plaintWs cannot fit in the space above,           )       Jury Trial: (check one)         Yes     EN0
please write "see attaOhed" in the space and attach an additional        )
page with the full list of names.)
                                                                         )
                                      -v-                                )
                                                                         )

                                                                         )




                                                                         )

(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please          )
write "see attached" in the space and attach an additional page
with thefull list ofnames.)                                              )



                                                       COMPLAINT FOR A CIVIL CASE

I.           The Parties to This Complaint
             A.         The Plaintiff(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                                   Name
                                                                             Tfli1              PdL
                                   Street Address
                                                                      7J ç
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                                                         ,4               272c/
                                                                                     3 o r-Zl & 7'
                                   E-mail Address                            j7fl,i4                          00 '(/-fl7J                                 /


             B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title (f known). Attach additional pages if needed.


                                                                                                                                          Page   1   of   5
                    Case 5:21-cv-00210-XR-RBF Document 1-1 Filed 03/02/21 Page 2 of 5


Pro Se   1   (Rev. 12/16) Complaint for a Civil Case


                         Defendant No.           1


                                    Name
                                    Job or Title       (fknown)
                                    Street Address
                                    City and County
                                    State and Zip Code
                                    Telephone Number
                                                                        2k?)
                                    E-mail Address (if known)


                         Defendant No. 2
                                    Name
                                    Job or Title ((f'known)
                                                                  RLc   Lk
                                    Street Address                                   o
                                   City and County
                                    State and Zip Code
                                                                        Jof
                                   Telephone Number
                                   E-mail Address (if known)
                                                                               5o/
                        Defendant No.        3

                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (if known)


                        Defendant No. 4
                                  Name
                                  Job or Title (ifknown)
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (ifknown)



                                                                                         Page 2 of 5
                    Case 5:21-cv-00210-XR-RBF Document 1-1 Filed 03/02/21 Page 3 of 5


Pro Se   1   (Rev. 12/16) Complaint for a Civil Case


II.           Basis for Jurisdiction

              Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
              heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
              parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
              is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
              another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
              diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

              What is the basis for federal court jurisdiction? (check all that apply)
                              Federal question                            Diversity of citizenship


              Fill out the paragraphs in this section that apply to this case.

              A.         If the Basis for Jurisdiction Is a Federal Question
                         List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                         are at issue in this case.




             B.          If the Basis for Jurisdiction Is Diversity of Citizenship
                         1.         The Plaintiff(s)

                                    a.        If the plaintiff is an individual
                                              The plaintiff, (name)                                                          is a citizen of the
                                              State of (name)      14  P,5IJJ?                                           ,




                                   b.         If the plaintiff is a corporation
                                              The plaintiff, (name)                                                          is incorporated
                                              under the laws of the State of (name)
                                              and has its principal place of business in the State of (name)



                                   (Ifmore than one plaintiff is named in the complaint, attach an additional page providing the
                                   same information for each additional plaintff)

                       2.          The Defendant(s)

                                   a.         If the defendant is an individual
                                             The defendant, (name)                                                   ,             of
                                                                                                                             is a citizen
                                             the State of (name)                                               .   Or is a citizen of
                                             (foreign nation)


                                                                                                                                        Page 3 of   5
                     Case 5:21-cv-00210-XR-RBF Document 1-1 Filed 03/02/21 Page 4 of 5


 Pro Se   1   (Rev. 12/16) Complaint for a Civil Case




                                     b.          If the defendant is a corporation
                                                 The defendant,    (name)                                       is incorporated under
                                                the laws of the State of (name)                                           and has its
                                                principal place of business in the State of (name)
                                                Or is incorporated under the laws of (foreign nation)
                                                and has its principal place of business in (name)

                                     (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                     same information for each additional defendant.)

                                     The Amount in Controversy

                                     The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                                     stakeis more than $75,000, not counting interest and costs of court, because (explain):




III.          Statement of Claim

              Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
              facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
              involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
              the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
              write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
              WJLj
                                                                     /   p
                                                         19                                ik C
                                          W2            A/Il                                            7oA/J    7E
IV.           Relief

              State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
              arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
              the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
              punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
              punitive money damages.


                                                                                                        201d         /


                                     Tk4
                                                                                                                         ,,

 O               k14J                                          u'
                                                                  L4/l
                                                                                                     0000   0   9
                                                                                                 I      Gct
                    Case 5:21-cv-00210-XR-RBF Document 1-1 Filed 03/02/21 Page 5 of 5


Pro S   1   (Rev. 12/16) Complaint for a Civil Case




V.           Certification and Closing

             Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
             and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
             unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
             nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
             evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
             opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
             requirements of Rule 11.

             A.         For Parties Without an Attorney

                        I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                        served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                        in the dismissal of my case.

                        Date of signing:
                                                      3
                        Signature of Plaintiff
                       Printed Name of Plaintiff

            B.         For Attorneys

                       Date of signing:


                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                       Name of Law Firm
                       Street Address
                       State and Zip Code
                       Telephone Number
                       E-mail Address




                                                                                                                        Page 5 of 5
